Citation Nr: 1823714	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-15 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable for right shoulder tendonitis prior to March 11, 2017, and in excess of 20 percent thereafter.

2. Entitlement to an initial compensable rating for gout, bilateral toes, from March 11, 2017, and a rating in excess of 20 thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 to April 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims for increased ratings for the right shoulder tendonitis and gout of the toes must be remanded to provide him with new VA examinations.  The last VA examinations of record were conducted in March 2017.  Most recently, in April 2018, however, the Veteran's representative indicated that these disabilities had increased in severity.  See Appellate Brief dated April 2018.  In addition, the Veteran's representative contends that the March 2017 VA examination did not adequately address the Veteran's statement that his right shoulder condition was limiting due to pain and the inability to reach above his head without considerable pain.  As such, new VA examinations are necessary to reassess the severity of these service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA medical treatment records from September 2017.

2. Upon receipt of all additional treatment records, please schedule the Veteran for the appropriate VA examination reassessing the severity of his service-connected right shoulder.  Prior to the examination, the claims folder must be made available to the examiner for review of the case and this review should be noted.  

The examiner should elicit a full history from the Veteran. The examination should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies, and/or range of motion studies in degrees using a goniometer.  All pertinent symptomatology should be reported in detail.

In particular, the examiner should test the range of motion using a goniometer in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joint in question and any paired joint(s).  See Correia v. McDonald, 28 Vet. App. 158 (2016). 

The examiner should describe any pain, weakened movement, excess fatigability, instability of station, and incoordination present. 

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and any additional relevant evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (flexion and extension) of the Veteran's right shoulder (i.e., the extent of the Veteran's pain-free motion), to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria). 

If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  In any event, the type of test performed (i.e. active or passive, weight-bearing or nonweight-bearing), must be specified.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Schedule the Veteran for the appropriate VA examination reassessing the severity of his service-connected gout, bilateral toes.  Prior to the examination, the claims folder must be made available to the examiner for review of the case and this review should be noted.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

The examiner must provide a comprehensive report of his/her findings, including complete rationales for all opinions expressed and conclusions reached.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




